DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on September 16, 2022. Claims 1 and 2-19 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on September 16, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
In response to Applicant’s amendments dated September 16, 2022, Examiner withdraws the previous claim objections; withdraws all objections, rejections, and interpretations corresponding to claim 2; maintains the remaining previous 35 U.S.C. 112(f) interpretations; maintains the remaining previous rejections under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b) regarding the limitations interpreted under 35 U.S.C. 112(f); withdraws the previous remaining rejections under 35 U.S.C. 112(b); and maintains the remaining previous prior art rejections. 

Response to Amendments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. 

Applicant appears to be arguing that, because structure is well-known in the art for the limitations interpreted under 35 U.S.C. 112(f), that such structures are inherent to the specification and should, therefore, be used as the structure corresponding to the limitations interpreted under 35 U.S.C. 112(f); see Response at p. 8-9. Examiner respectfully disagrees. First, Applicant has not amended the Specification to include the recited section in the specification, so the corresponding arguments are moot. Second, if the paragraph indicated by Applicant was to be added to the specification, it would be considered new matter, because the specificity of the recited structure is not inherently present in the specification as originally filed. Examiner notes that, if applicant were to submit an amendment stating that the process is performed by a computer using at least Fig. 1, [0036], and [0072] for support, Examiner would then be able to combine the computer and corresponding software steps as adequate structure for the recited claim limitations. Such an interpretation would result in the limitations at issue being interpreted as being performed by a computer or equivalent. Therefore, the rejections are maintained pending action on the part of the applicant. 

Applicant argues that the Shashua and Tamura combination does not explicitly teach a camera for the purpose of providing a YUV image and a LIDAR to provide the depth image of the preceding vehicle; see Response at p. 11. Specifically, Applicant argues that Tamura claiming two cameras instead of one camera prevents Tamura from teaching the claimed limitations and asserts an unsupported argument that Tamura uses either the LIDAR or two cameras rather than both in the same system; see Response at p. 11. Examiner respectfully disagrees. Tamura recites an outside environment recognizer which may include a non-limiting list of sensors comprising both LIDAR and cameras for sensing the environment around the vehicle including a preceding vehicle, lane lines, etc.; see Tamura at least at [0019]-[0021]. The use of two cameras for creating the color image which includes depth and/or simplified illuminance (i.e., an encoded color image taking human perception into account) still falls into the scope of the current claims which requires one or more cameras since the claim language “comprising” does not preclude the use of an additional sensor. Because Tamura does disclose all of the contended limitations and the claims do not preclude the use of a second sensor for creating the encoded color image taking human perception into account, Examiner is unpersuaded and maintains the corresponding rejections.

Applicant's remaining argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references; see Response at p. 11 regarding the camera being used “to capture an image of the lane or the preceding vehicle…” without any further arguments.

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning. Therefore, Examiner maintains all of the remaining rejections and objections. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	a curvature calculating device… in claims 1, 3, and 4. Structure for this claim limitation has not been found in the specification.
b.	a lane detector… in claims 3-4 and 8-10. Structure for this claim limitation has not been found in the specification.
c.	an object recognizer… in claims 3-4 and 9-10. Structure for this claim limitation has not been found in the specification.
d.	a curvature calculator… in claims 3-6 and 9-10. Structure for this claim limitation has not been found in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4 and 8-10 along with the corresponding dependent claims 5-7 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of claims 1-4 and 8-10 includes one or more limitations which is interpreted under 35 U.S.C. 112(f), as discussed above, and lacks the requisite structural support in the disclosure as originally filed resulting in a lack of written description for the structural components that correspond to the recited limitations found in the claim interpretation section above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 3-4 and 8-10 along with the corresponding dependent claims 5-7 and 11-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Each of the claim limitations a curvature calculating device… in claims 1, 3, and 4, a lane detector… in claims 2, 4 and 8-10, an object recognizer… in claims 3-4 and 9-10, and a curvature calculator… in claims 3-6 and 9-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the software components, Examiner notes that the structure must include both a computer and the corresponding software steps to fulfill the structural requirement for 35 U.S.C. 112(f), and Examiner has not found any such structure within the disclosure as originally filed. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0065630 (hereinafter, “Tamura”; previously of record) in view of U.S. Pub. No. 2017/0010618 (hereinafter, “Shashua”; previously of record).

Regarding claim 1, Tamura discloses a system for correcting curvature information using a surrounding vehicle (see at least Fig. 4 and [0058]), the system comprising: 
a system of forward sensors configured to have a view range of a certain angle range to capture an image of a lane or a preceding vehicle in front of a host vehicle and provide a depth image of the preceding vehicle (see at least [0021]; a camera may provide depth information regarding the preceding vehicle); 
a curvature calculating device configured to: 
obtain location information of preceding vehicles when reliability of a lane detection curvature signal does not meet a certain value as the view range decreases to a certain range or less (see at least [0031]-[0033]; when the lane lines are not recognizable (i.e., below a certain value), information of preceding vehicles is obtained); 
calculate curvatures of the preceding vehicles based on the location information of the preceding vehicles (see at least [0033]-[0034]; curvatures are calculated for the preceding vehicles based at least on location information of the preceding vehicles)…
wherein the system forward sensors includes: 
a camera configured to capture an image of the lane or the preceding vehicle in front of the host vehicle to provide an encoded color image taking human perception into account (a YUV image) (see at least [0021]; a camera may provide depth information regarding the preceding vehicle. A YUV image may be generated (i.e., the depth image and/or simple illuminance image)); and 
a light detection and ranging (LIDAR) sensor configured to provide the depth image of the preceding vehicle (see at least [0019]; a LIDAR sensor may provide a depth image of the preceding vehicle).
However, Tamura does not explicitly teach 
…calculate an average value of the calculated curvatures of the preceding vehicles to estimate a final curvature; and 
a driving controller configured to correct curvature information used for a driving convenience system by applying the final curvature to the host vehicle…
Shashua, in the same field of endeavor, teaches
…calculate an average value of the calculated curvatures of the preceding vehicles to estimate a final curvature (see at least [0401]-[0404]; curvatures from preceding vehicles along the path may be averaged into a single curvature); and 
a driving controller configured to correct curvature information used for a driving convenience system by applying the final curvature to the host vehicle… (see at least [0401]-[0404]; the averaged curvature may then be used to guide the host vehicle).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow. 

Regarding claim 3, Tamura discloses and Shashua teaches all of the limitations of claim 1. Additionally, Tamura discloses wherein the curvature calculating device includes: 
a lane detector configured to calculate a first curvature based on a curved lane captured by the system of forward sensors (see at least [0022]-[0023]; a lane detector may detect a curved lane captured by the camera (i.e., forward sensor)); 
an object recognizer configured to calculate a second curvature based on a trajectory of one preceding vehicle, the trajectory being captured by the system of forward sensors (see at least [0037]-[0038]; a curvature trajectory, captured by the camera, may be calculated), and Shashua, in the same field of endeavor, teaches a curvature calculator configured to estimate an average curvature of the curved lane using the first curvature and the second curvature (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 4, Tamura discloses and Shashua teaches all of the limitations of claim 1. Additionally, Tamura discloses wherein the curvature calculating device includes: 
a lane detector configured to calculate a first curvature based on a curved lane captured by the system of forward sensors (see at least [0022]-[0023]; a lane detector may detect a curved lane captured by the camera (i.e., forward sensor));
an object recognizer configured to calculate a plurality of second curvatures based on trajectories of a plurality of preceding vehicles, the trajectories being captured by the system of forward sensors, and calculate relative location information of the preceding vehicles on the basis of a location of the host vehicle (see at least [0037]-[0038]; a curvature trajectory, captured by the camera, may be calculated), and 
Shashua, in the same field of endeavor, teaches
a curvature calculator configured to calculate third curvatures from the center point of a circle, the center point being away from the location of the host vehicle by a radius R, and calculate an average value of the calculated third curvatures of the preceding vehicles to estimate the final curvature (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 5, Tamura discloses and Shashua teaches all of the limitations of claim 4. Additionally, Shashua teaches wherein the curvature calculator calculates the third curvatures from 2the center point of the circle, the center point being away from the location of the host vehicle by the radius R, 
    PNG
    media_image1.png
    83
    844
    media_image1.png
    Greyscale
 4denotes the coordinate value of the center point of the circle, the center point being away from the location of S the host vehicle by the radius R, X denotes the X-axis coordinate value of the preceding vehicle, and Y denotes 186 the Y-axis coordinate value of the preceding vehicle) (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle). Examiner notes that the equation is simply the equation form of the written disclosure of Shashua at least at [0420]).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 6, Tamura discloses and Shashua teaches all of the limitations of claim 5. Additionally, Shashua teaches wherein the curvature calculator calculates the average value of the 
    PNG
    media_image2.png
    85
    843
    media_image2.png
    Greyscale
 3denotes the number of the preceding vehicles) (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle). Examiner notes that the equation is a standard, well-known equation for averaging the curvatures of the preceding vehicles).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 7, Tamura discloses and Shashua teaches all of the limitations of claim 1. Additionally, Tamura discloses wherein the driving controller delivers curvature information corrected according to the final curvature to a sensor rotating device for rotating the system of forward sensors or to a steering system for changing a steering angle of the host vehicle (see at least [0062]; the vehicle steering system may change the steering angle of the host vehicle based on the curvature information).

Regarding claim 8, Tamura discloses a method for correcting curvature information using a surrounding vehicle (see at least Fig. 4 and [0058]), the method comprising: 
obtaining, by a curvature calculating device, location information of preceding vehicles when reliability of a lane detection curvature signal does not meet a certain value as a view range of a camera decreases to a certain range or less in a system of forward sensors including the camera configured to capture an image of a lane or a preceding vehicle in front of a host vehicle to provide an encoded color image taking human perception into account (a YUV image) and a light detection and ranging (LIDAR) sensor configured to provide a depth image of the preceding vehicle (see at least [0021] and [0031]-[0033]; when the lane lines are not recognizable (i.e., below a certain value), information of preceding vehicles is obtained. A camera may provide depth information regarding the preceding vehicle. A YUV image may be generated (i.e., simplified luminance data image and/or depth image)); 
calculating, by the curvature calculating device, curvatures of preceding vehicles based on location information of the preceding vehicles (see at least [0033]-[0034]; curvatures are calculated for the preceding vehicles based at least on location information of the preceding vehicles). However, Tamura does not explicitly teach 
calculating, by the curvature calculating device, an average value of the calculated curvatures of the preceding vehicles to estimate a final curvature; and 
correcting, by a driving controller, curvature information used for a driving convenience system by applying the final curvature to the host vehicle.
Shashua, in the same field of endeavor, teaches 
calculating, by the curvature calculating device, an average value of the calculated curvatures of the preceding vehicles to estimate a final curvature (see at least [0401]-[0404]; curvatures from preceding vehicles along the path may be averaged into a single curvature); and 
correcting, by a driving controller, curvature information used for a driving convenience system by applying the final curvature to the host vehicle (see at least [0401]-[0404]; the averaged curvature may then be used to guide the host vehicle).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 9, Tamura discloses and Shashua teaches all of the limitations of claim 8. Additionally, Tamura discloses  
calculating, by a lane detector, a first curvature based on a curved lane captured by the system of forward sensors (see at least [0022]-[0023]; a lane detector may detect a curved lane captured by the camera (i.e., forward sensor));
calculating, by an object recognizer, a second curvature based on a trajectory of one preceding vehicle, the trajectory being captured by the system of forward sensors (see at least [0037]-[0038]; a curvature trajectory, captured by the camera, may be calculated), and 
Shashua, in the same field of endeavor, teaches 
estimating, by a curvature calculator, an average curvature of the curved lane using the first curvature and the second curvature (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures). 
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 10, Tamura discloses and Shashua teaches all of the limitations of claim 8. Additionally, Tamura discloses 
calculating, by a lane detector, a first curvature based on a curved lane captured by the system of forward sensors (see at least [0022]-[0023]; a lane detector may detect a curved lane captured by the camera (i.e., forward sensor)); 
calculating, by an object recognizer, a plurality of second curvatures based on trajectories of a plurality of preceding vehicles, the trajectories being captured by the system of forward sensors, and calculating, by the object recognizer, relative location information of the preceding vehicles on the basis of a location of the host vehicle (see at least [0037]-[0038]; a curvature trajectory, captured by the camera, may be calculated), and 
Shashua, in the same field of endeavor, teaches
calculating, by a curvature calculator, third curvatures, each of which has a straight line from the center point of a circle, the center point being away from the location of the host vehicle by a radius R, to the plurality of preceding vehicles as a radius and calculating, by the curvature calculator, an average value of the calculated third curvatures of the preceding vehicles to estimate the final curvature (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle)).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 11, Tamura discloses and Shashua teaches all of the limitations of claim 10. Additionally, Shashua teaches calculating the third curvatures, each of which has the straight line from the center point of the circle, 203 the center point being away from the location of the host vehicle by the radius R, to the plurality of preceding 
    PNG
    media_image3.png
    30
    162
    media_image3.png
    Greyscale
4 vehicles, as the radius using the following equation R x 2+y (where R denotes the scoordinate value of the center point of the circle, the center point being away from the location of the host 6vehicle by the radius R, X denotes the X-axis coordinate value of the preceding vehicle, and Y denotes the Y- 7axis coordinate value of the preceding vehicle) (see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle). Examiner notes that the equation is simply the equation form of the written disclosure of Shashua at least at [0420]).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 12, Tamura discloses and Shashua teaches all of the limitations of claim 11. Additionally, Shashua teaches calculating the average value of the third curvatures of the preceding vehicles using the following
    PNG
    media_image4.png
    85
    724
    media_image4.png
    Greyscale
(see at least [0420]; the final curvature calculation may take into account the detected road curvatures and the reconstructed curvatures from averaged preceding vehicle curvatures. Each curvature includes radii (i.e., measurements from a circle) with a center point outside the guided path (i.e., away from the location of the host vehicle). Examiner notes that the equation is a standard, well-known equation for averaging the curvatures of the preceding vehicles).
One of ordinary skill in the art, before the time of filing, would have been motivated to modify the disclosure of Tamura with the teachings of Shashua in order to provide a more accurate curvature for the host vehicle to follow by averaging those of the preceding vehicles. 
Additionally/alternatively, Tamura discloses tracking of two preceding vehicles and Shashua teaches averaging the curvatures of two or more preceding vehicles. It would have been obvious, before the time of filing, to modify Tamura to take the additional step of averaging the data from the two preceding vehicles along with additional helpful road curvature data, as taught by Shashua, while both vehicles are still being tracked in order to provide a more accurate curvature for the host vehicle to follow.

Regarding claim 13, Tamura discloses and Shashua teaches all of the limitations of claim 8. Additionally, Tamura discloses delivering, by a driving controller, curvature information corrected according to the final curvature to a sensor rotating device for rotating the system of forward sensors or a steering system for changing a steering angle of the host vehicle (see at least [0062]; the vehicle steering system may change the steering angle of the host vehicle based on the curvature information).

Regarding claim 14, Tamura discloses and Shashua teaches all of the limitations of claim 8. Additionally, Shashua teaches a computer-readable storage medium storing a program for executing the method for correcting the curvature information using the surrounding vehicle of claim 8 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Regarding claim 15, Tamura discloses and Shashua teaches all of the limitations of claim 9. Additionally, Tamura discloses  a computer-readable storage medium storing a program for executing the method for correcting the curvature information using the surrounding vehicle of claim 9 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Regarding claim 16, Tamura discloses and Shashua teaches all of the limitations of claim 10. Additionally, Tamura discloses a computer-readable storage medium storing a program for executing the method for 2 correcting the curvature information using the surrounding vehicle of claim 10 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Regarding claim 17, Tamura discloses and Shashua teaches all of the limitations of claim 11. Additionally, Tamura discloses a computer-readable storage medium storing a program for executing the method for correcting the curvature information using the surrounding vehicle of claim 11 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Regarding claim 18, Tamura discloses and Shashua teaches all of the limitations of claim 12. Additionally, Tamura discloses a computer-readable storage medium storing a program for executing the method for correcting the curvature information using the surrounding vehicle of claim 12 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Regarding claim 19, Tamura discloses and Shashua teaches all of the limitations of claim 13. Additionally, Tamura discloses a computer-readable storage medium storing a program for executing the method for 2 correcting the curvature information using the surrounding vehicle of claim 13 (see at least [0011]-[0012], and the publication generally).
One of ordinary skill in the art, before the time of filing, would have recognized that the software of Tamura could have been stored on a computer-readable storage medium as taught by Shashua.

Additional Relevant Art (previously of record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2011/0270466 which relates to a curvature estimation device for a vehicle including recognition of a lead vehicle and curvature estimation device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663